Citation Nr: 0948576	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969, from July 1983 to November 1983, from June 1984 
to November 1984 and from November 1984 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Huntington, West Virginia Department of Veterans' Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for cervical strain.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements and testimony presented throughout the duration 
of this appeal, the Veteran has maintained that his cervical 
strain began during his active service and has continued to 
the present time.  

In several lay statements from May 2005 and January 2006, 
Veteran's fellow servicemen reported that during his tour of 
duty in Newport News, Virginia they witnessed the Veteran's 
complaints of neck pain and had first hand knowledge of his 
problems with pain in the neck during his physical fitness 
training.  Of significance, one of the fellow service 
members, an Inspector-Instructor Staff Medical Corpsman, also 
reported that during the Veteran's tour of duty at Newport 
News, Virginia, he witnessed the Veteran comment on several 
occasions that he had neck pain and advised the Veteran to 
treat his injury with ice and anti-inflammatory medication.

Service treatment records reflect that the Veteran was 
treated for back disabilities, including the upper back, on 
several occasions.  In an October 1984 separation and 
reenlistment examination, a clinical evaluation found that 
the Veteran's spine reflected "minimal scolosis less than or 
equal to 15 degrees curvature."  In May 1985 the Veteran was 
treated for complaints of upper back pain and findings of 
cervical paraspinal muscle spasm.  He was diagnosed with 
mechanical pain at this time.  A September 1988 service 
treatment report reveals that the Veteran complained of pain 
between the shoulder blades which was diagnosed as a probable 
tear of trapezius origin.  In January 1989, the Veteran was 
diagnosed with neck strain.  In a February 1998 service 
treatment report, the Veteran was treated for a pulled left 
back muscle and diagnosed with muscle strain.  A July 1999 
report of medical history reflects that the Veteran reported 
neck and low back pain which was not considered disabling at 
this time.  The July 1999 periodic examination reflected no 
findings of a neck or upper back problem.  In February 2000 
reports of medical history and assessment, the Veteran 
described a history of degenerative disc disease of the 
lumbar spine, which was not considered disabling at this 
time.  In the February 2000 retirement examination, a 
clinical evaluation of the spine was found to be normal and 
the summary of defects and diagnoses included degenerative 
disc disease of the lumbar spine.

VA outpatient treatment reports from September 2002 to March 
2005 reflect that the Veteran was treated for and diagnosed 
with back pain and degenerative joint disease in the back.  
These reports do not reflect whether back pain included the 
cervical spine.  

In a April 2007 VA examination, the Veteran reported that due 
to repetitive physical training in service, he developed back 
pain of his neck in 1992, for which he was given pain 
medication (Motrin) and muscle relaxants.  He also reported 
that he felt the pain in his neck was "referred" from his 
right shoulder.  An x-ray of the cervical spine revealed loss 
of the normal cervical lordotic curve and slight degenerative 
disc disease at C5-6, C6-7, with some ossification anteriorly 
at the level of the anterior longitudinal ligament at both 
disc space levels.  The Veteran was diagnosed with 
degenerative disc disease of the cervical spine, with pain 
and limitation of movement in the neck.  At this time, the 
examiner did not review the claims file or provide an opinion 
of the etiology of the Veteran's cervical strain.  

A July 2009 VA outpatient treatment report reflects that the 
Veteran's cervical pain was treated with physical therapy.  
This report also referred to March 2007 x-ray findings which 
were also reported in the April 2007 VA examination, as noted 
above.  

In considering the medical evidence of treatment in service 
for upper back and back disabilities, lay statements from 
fellow service members of the Veteran's complaints of neck 
pain in service, a lay statement from a fellow service member 
and Inspector-Instructor Staff Medical Corpsman reporting 
that he advised the Veteran during active service to treat 
his neck pain with ice and anti-inflammatory medication, the 
evidence of a current medical diagnosis of a cervical spine 
disability, the Veteran's lay statements of a continuity of 
symptoms since his active service and the fact that the 
previous VA examination did not include a review the claims 
file or an opinion regarding the etiology of the Veteran's 
current cervical spine disability, the Board finds that a new 
VA examination is necessary to obtain an opinion as to 
whether the Veteran has a current cervical spine disability 
which is related to or was aggravated by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Also, as the Veteran reported during the April 2007 VA 
examination that he felt his cervical spine disability was 
"referred" from his right shoulder, the Board finds that a 
the VA examination should also include an opinion as to 
whether the Veteran has a current cervical spine disability 
which is related to or was aggravated by his service-
connected right shoulder.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his cervical spine 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
the disabilities found.  

The examiner should also express an 
opinion as to the following:  

(a).  Whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's current cervical spine 
disability was caused or aggravated by his 
active service.  

(b).  Whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's current cervical spine 
disability was caused or aggravated by his 
service-connected right shoulder.

A complete rationale for any opinions 
should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
